The judgment was affirmed at the Tyler term, 1902, and comes before us now on rehearing. The first two grounds of the motion are sufficiently disposed of in the original opinion and we see no reason to change our views.
The third ground of the motion, which is raised for the first time in this motion for rehearing, is that the evidence raises the question that appellant's shot did not necessarily bring about the death of deceased, but it may have been, and probably was, brought about by the negligence *Page 350 
of the physician. It is contended that the witness put on the stand by the State testified that this wound was not inevitably or necessarily fatal, and that the death, perhaps, was brought about by the failure of the deceased to permit an operation. The deceased woman was shot by appellant through the bowels, and at the time he shot the woman he thought he was shooting another person, by the name of Knight, with whom he had shortly before had a difficulty. We do not believe the testimony justifies the raising by appellant of the proposition stated. But under the construction placed on article 723, Code of Criminal Procedure, is too late, anyway, to suggest such matters to this court for the first time after appeal. It was not even raised or suggested until this motion for rehearing. The writer has not agreed to this construction placed on said article, but it is now the law; and, even if there was merit in appellant's contention, it is too late to urge it at this late day.
The motion for rehearing is overruled.
Motion overruled.